DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/531,164 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  This application is a CON filed under 35 U.S.C. 111 instead of 371.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces a genus of RNA editing entities that are naturally present in a eukaryotic cell.  Mammalian editing is genetically and biochemically classified into two groups: insertion-deletional and substitutional.  Page 16 indicates that all editing entities are encompassed by the present invention.  This embraces a large number of species with different structure and/or function.  For example, the enzyme can be an adenosine deaminase (AD) or a cytidine deaminase (CD).  These embrace substitutional RNA editing.  Each deaminase requires different pathways for RNA editing.  AD embraces ADAR1, ADAR2, and ADAR3.  The skilled artisan possesses the knowledge that ADAR3 has no RNA editing activity (page 16).  Applicant discloses that ADAR enzymes are found in mammals.  The applicant does not describe any other ADAR in other eukaryotic cells.    
Furthermore, the applicant contemplates cytidine aminase in human cells, but does not disclose any human cell that has Apobec1.  A search of the prior art discloses that this aminase is found in human cancer cells.  There are several types of APOBEC known in the prior art and APOBEC1 appears to be the only that targets RNA.
Pages 9-12 only describe oligonucleotides for recruiting hADAR1.  There is no structure function correlation between this species and the genus of oligonucleotides that would have the desired biological activity.  The applicant does not describe that the oligonucleotide used for ADAR could be used in cells expressing APOBECs.  Page 8 discloses that cytidine deaminases have different binding requirements and recognize different structures in their target RNA sequences that determine editing of cytidine.  It is acknowledged that the applicant indicates that the general principle of RNA editing using an oligonucleotide remains the same for CD (Page 9).  However, the applicant does not teach any essential structure of the oligonucleotide that would be required for any other endogenous RNA editing entity.  Page 12 discloses the structure of the oligonucleotide for hADAR1.  The applicant does not disclose that a domain (Z-alpha domain of the 150kDa variant) of the hADAR1 is also found in CD or any other RNA editing embraced by the claimed method. 
A dependent claim (claim 34 and claims dependent therefrom) limits the RNA editing entity to either hADAR1 or hADAR2 enzyme.  These two enzymes are only found in human cells and the specification does not disclose any other type of eukaryotic cell that naturally has either of these enzymes.  The applicant only describes RNA editing found in human cells.
Based on the disclosure provided, there is enough written description to support the species ADAR, but there is not enough written description to support the full scope of the claims.  The contemplation of the genus of naturally RNA editing entity that is naturally present in the cell is only a wish or plan for future research.
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. (emphasis added). See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the claimed invention in claims 30-40 as of the effective filing date sought in the instant case. 
  
Claims 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for RNA editing using an ADAR enzyme in eukaryotic cells, does not reasonably provide enablement for recruiting an RNA editing entity that is naturally present in a genus of eukaryotic cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claimed method broadly reads on using a genus of oligonucleotide constructs to recruit an RNA editing entity that is naturally present in eukaryotic cells.  The cells could be in vivo or in vitro.
The applicant contemplates any type of RNA editing entity found in the cells.  The prior art and the specification teach that two types of RNA editing entities are known in the prior art (adenosine deaminase (AD) and cytidine deaminase (CD)).  AD is found in eukaryotic cells.  The specification does not teach what cells express CD.  The prior art teaches that CD is expressed in mammalian cancer cells.
A dependent claim (claim 34) limits the RNA editing entity to either hADAR1 or hADAR2 enzyme.  These two enzymes are only found in human cells.  Neither the specification nor the prior art teach any other type of eukaryotic cell that naturally has either of these enzymes.  
The applicant teaches RNA editing using hADAR1 or 2 found in human cell lines.  The skilled artisan would understand that oligonucleotide would have to recruit enough RNA editing entity to observe a change in a target RNA.  The applicant does not teach what amount of the entity is required to be recruited in a genus of cells to carry out the pre-amble of the claimed method.  It is acknowledged that the applicant provides sufficient teaching for the skilled artisan to carry out the method using an oligonucleotide that recruits ADAR.  However, the applicant does not provide enablement for recruiting a genus of RNA editing entity in a eukaryotic cell.   Even though the applicant indicates on page 9 that the oligonucleotide can be also be used for cytidine deaminases, this does not provide enablement for CD in a genus of eukaryotic cells.  Other than the prior art teaching that CD is expressed in cancer cells, neither the prior art nor the instant disclosure teach any other eukaryotic cells that express CD.  The applicant does not teach what amount of the oligonucleotide (or RNA editing entity) is required to change a target RNA.  In vivo editing levels could be so small that current detection methods are not sensitive enough to prove or disprove editing (Shevchenko et al. FEBS Letters 592: 2860-2873, 2018).  Page 12 discloses the structure of the oligonucleotide for hADAR1.  The applicant does not teach that a domain (Z-alpha domain of the 150kDa variant) of the hADAR1 is also found in a CD or any other RNA editing entity embraced by the claimed invention.  ADAR1 has two isoforms: one has the Z-alpha domain (known as ADAR1 p150) and the other lacks the N-terminal Zalpha binding domain (ADAR1 p110).  See Shechenko et al., supra.  ADAR2 lacks any Z-DNA binding domains.
Furthermore, other than contemplating the claimed method and limited working examples in the specification directed to hADAR1 and 2 in human cell lines, the specification of the application does not teach how to use the claimed invention.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 31, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (PNAS 92 1995, pages 8298-8302, cited on an IDS).  Wolf et al. teach editing a RNA sequence in Xenopus embryos comprising administering a complementary RNA oligonucleotide to direct the correction of a premature stop codon in dystrophin RNA and cellular double stranded RNA adenosine deaminase (dsRAD, also known as ADAR1).  See pages 8298-8301.  A step of identifying the presence of the change in the target RNA sequence was performed.  The editing involved A-G transition in the region of hybridization. The RNA oligonucleotide is completely modified with 2’-O-methyl or the 5’ and 3’ terminal are modified with 2’-O-methyl modified phosphorothioate nucleotides (page 8300).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,274,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a method of RNA editing in a human cell comprising administering an oligonucleotide that is complementary to a target RNA sequence in the cell and allowing formation of double stranded structure with the RNA sequence for the deamination of a target nucleotide (e.g., adenosine) in the sequence by an ADAR enzyme.  The oligonucleotide has at least one chemical modification selected from a 2’-O-methyl modification or a phosphorothioate internucleotide linkage.
Claims 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,676,737, of record.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a method for the site-directed editing of a nucleotide in a target RNA in a human cell comprising administering an oligonucleotide that is complementary to a target RNA sequence in the cell and allowing formation of double stranded structure with the RNA sequence for the deamination of a target nucleotide (e.g., adenosine) in the sequence bv an ADAR enzyme.  The oligonucleotide has at least one chemical modification selected from a 2’-O-methyl modification or a phosphorothioate internucleotide linkage.
Claims 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,941,402, of record.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims read on a method for the deamination of at least one specific target adenosine in a target RNA sequence in a human cell comprising administering an oligonucleotide that is complementary to a target RNA sequence in the cell and allowing formation of double stranded structure with the RNA sequence for the deamination of a target nucleotide (e.g., adenosine) in the sequence bv an ADAR enzyme.  The oligonucleotide has at least one chemical modification selected from a 2’-O-methyl modification or a phosphorothioate internucleotide linkage.
Claims 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,988,763, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a method of deamination at least one target adenosine present in a target RNA in a human cell comprising contacting the cell with antisense oligonucleotide (AON) to permit the AON to enter the cell and ADAR enzyme comprising a natural dsRNA binding domain to deaminate the target adenosine in the target RNA and identifying the presence of the deamination in the targeted RNA  The antisense oligonucleotide can have at least one phosphorothioate linkage or comprise a 2’-O-alkyl group.
Claims 30-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-28 of copending Application No. 17,152,982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embraces using an antisense oligonucleotide to recruit ADAR in a eukaryotic cell to edit a target RNA sequence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 17,214,087(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embraces using an antisense oligonucleotide to recruit ADAR in a eukaryotic cell to edit a target RNA sequence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.(reference application) 17,442,918.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embraces using an antisense oligonucleotide to recruit ADAR in a eukaryotic cell to edit a target RNA sequence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635